   Case 1:19-cv-00617-MJT Document 1 Filed 12/06/19 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF TEXAS



MARTIN ENERGY SERVICES LLC

VERSUS                                                CIVIL ACTION NO. ___________

M/V DANIELLE M. BOUCHARD, bearing                     IN ADMIRALTY,
Official No. 1053010, her tackle, furniture,          F.R.C.P. 9(h) AND RULE C
apparel, appurtenances, etc., in rem, and
BOUCHARD TRANSPORTATION CO.,
INC., in personam



                                   VERIFIED COMPLAINT

         NOW INTO COURT, through undersigned counsel, comes complainant, Martin Energy

Services LLC, and for its Verified Complaint against the M/V DANIELLE M. BOUCHARD,

Official No. 1053010, her tackle, furniture, apparel, appurtenances, etc., in rem (“the Vessel”),

and Bouchard Transportation Co., Inc., in personam, stating an admiralty and maritime claim

within this Honorable Court’s admiralty and maritime jurisdiction in accordance with Rule 9(h)

of the Federal Rules of Civil Procedure and Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims, with respect, alleges upon information and belief as follows:

                                JURISDICTION AND PARTIES

                                                 I.

         Jurisdiction is proper in accordance with 28 U.S.C. §1333, Rule 9(h) of the Federal Rules

of Civil Procedure, and Rule C of the Supplemental Rules for Certain Admiralty and Maritime




{N3925064.1}
   Case 1:19-cv-00617-MJT Document 1 Filed 12/06/19 Page 2 of 6 PageID #: 2




Claims. Venue is also proper in this district in accordance with 28 U.S.C. §1391(b)(2) and (d)

and Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims.

                                                 II.

         At all material times, plaintiff, Martin Energy Services LLC (hereinafter referred to as

“Martin Energy”) was and now is a limited liability company organized under the laws of the

State of Alabama with its principal place of business in Texas, and is doing business within the

jurisdiction of this Honorable Court.

                                                III.

         At all material times, defendant, the Vessel, M/V DANIELLE M. BOUCHARD, bearing

Official No. 1053010, was and still is pusher tug. The in rem defendant vessel is now or will

during the pendency of this lawsuit be, upon the navigable waters of TEXAS, within this district

and within the jurisdiction of this Honorable Court.

                                                IV.

         Upon information and belief, defendant, Bouchard Transportation Co., Inc. (hereinafter

referred to as “Bouchard”) was and now is a Delaware corporation with its principal place of

business in New York, and is doing business within the jurisdiction of this Honorable Court and,

at all material times, was and is the registered owner of the Vessel.

                                     FACTS AND CLAIMS

                                                 V.

         Bouchard engaged Martin Energy for the provision of certain necessaries provided to the

Vessel on August 10, 2019 while the Vessel made port in Galveston, Texas, including delivery

of diesel fuel, water, and other necessaries, and disposal of waste, all of which services were



{N3925064.1}
                                                 2
   Case 1:19-cv-00617-MJT Document 1 Filed 12/06/19 Page 3 of 6 PageID #: 3




essential to and necessary for the operation of the Vessel and accomplishment of its mission.

(See Invoice No. 598520 for services rendered and associated tickets attached hereto as Exhibit

“A”).

                                                VI.

         The cost of such necessary services amounted to $185,147.50. (Exhibit “A,” p. 2).

                                                VII.

         Pursuant to Martin Energy’s General Terms and Conditions, as incorporated and

referenced in the invoice for these services and the terms of the invoice itself (Exhibit “A,” p. 2),

Bouchard was required to remit payment on the invoices “within thirty (30) days of the date of

the invoice.” (See “General Terms and Conditions” attached hereto as Exhibit “B”).

                                               VIII.

         The General Terms and Conditions also provide that Martin Energy can “impose a late

payment charge at the rate equal to or lesser of 1.5% per month (which is an annual percentage

rate of 18%) or the maximum rate permitted by applicable law.” (Exhibit “B,” ¶ 1). The

agreement provides that Bouchard shall also “be liable for all costs and expenses incurred in

connection with the collection of [Bouchard’s] account(s), including court costs, collection

agency fees and reasonable attorney’s fees.” (Id.).

                                                IX.

         Despite demand, Bouchard failed to remit payment in the amounts owed pursuant to the

Invoice for the materials and services provided to the Vessel by Martin Energy. (Exhibit “A”).

Accordingly, under the General Terms and Conditions, Martin Energy is entitled to all costs and

expenses, including reasonable attorney’s fees, for the prosecution of this lawsuit.



{N3925064.1}
                                                 3
   Case 1:19-cv-00617-MJT Document 1 Filed 12/06/19 Page 4 of 6 PageID #: 4




                                                  X.

         Despite numerous amicable demands and upon notice of monies owed by Bouchard

and/or the Vessel and requests for payment of the aforementioned charges, the debt has not been

paid. Bouchard is justly indebted to Martin Energy for the damages as aforesaid and as to be

shown more particularly at trial.

                                                 XI.

         Martin Energy is also entitled to a maritime lien against the Vessel, and is legally entitled

to seize said Vessel pursuant to its rights under the general maritime law and admiralty laws of

the United States and have it sold to satisfy any judgment which might be rendered in this matter.

Martin Energy provided goods and services for the Vessel on the order of the owner or a person

authorized by the owner, which services and personnel constitute necessaries under the Federal

Maritime Lien Act, 46 U.S.C. §31342 as defined in 46 U.S.C. §31301. Alternatively, Martin

Energy is entitled to a maritime lien against the Vessel as a result of the breach of the General

Terms and Conditions, a maritime contract.

                                                 XII.

         Martin Energy further requests that all expenses incurred in the safekeeping of the Vessel

be declared to be custodia legis expenses, including but not limited to all expenses associated

with docking the Vessel and maintaining the state of the Vessel following arrest, and that such

expenses be paid prior to the release of the Vessel or distribution of proceeds of its sale.

                                                 XIII.

         Martin Energy reserves the right to amend any article of this Verified Complaint as facts

become better known.



{N3925064.1}
                                                  4
   Case 1:19-cv-00617-MJT Document 1 Filed 12/06/19 Page 5 of 6 PageID #: 5




                                                XIV.

         In accordance with applicable Local Admiralty Rules, Martin Energy agrees to hold

harmless and indemnify the U.S. Marshal and all of its deputies for any and all liabilities as a

result of seizing the aforesaid property.

         WHEREFORE, complainant, Martin Energy prays:

         1.    For judgment in personam against defendant, Bouchard with interest at the

               contractually-agreed     rate   and/or   pre-judgment   interest,   expenses,

               attorney’s fees and costs;

         2.    For process in rem pursuant to Rule C of the Supplemental Rules for

               Certain Admiralty and Maritime Claims of the Federal Rules of Civil

               Procedure be issued by the Court against the M/V DANIELLE M.

               BOUCHARD bearing Official Number 1053010, her tackle, furniture,

               apparel, appurtenances, etc., and that all persons having a claim and

               interest therein be cited to appear herein and answer, under oath, all and

               singular matters aforesaid, and          that the M/V DANIELLE M.

               BOUCHARD be seized, condemned and sold to satisfy all amounts owed

               to Martin Energy, as set forth herein;

         3.    For Judgment in rem, against the M/V DANIELLE M. BOUCHARD in

               the full amount due as set forth herein, including pre-judgment interest,

               costs, seizure expenses and all attorney’s fees;




{N3925064.1}
                                                  5
   Case 1:19-cv-00617-MJT Document 1 Filed 12/06/19 Page 6 of 6 PageID #: 6




         4.    That any property arrested in this proceeding be sold under the direction of

               this Court and that the proceeds of the sale be brought into the Court to

               satisfy all monies owed to Martin Energy as set forth herein;

         5.    That defendants be cited to appear and answer the matters aforesaid; and

         6.    That this Honorable Court grant plaintiff such other and further relief

               which it may deem just and proper.



                                             Respectfully submitted,

                                             ___/s/ Megan Young-John___________________
                                             CINDY MATHERNE MULLER
                                             (Texas Bar No. 24059040)
                                             MEGAN YOUNG-JOHN
                                             (Texas Bar No. 24088700)
                                             JONES WALKER LLP
                                             811 Main Street, Suite 2900
                                             Houston, Texas 77002
                                             Telephone:    (713) 437-1800
                                             Fax:          (713) 437-1810
                                             Email:        cmuller@joneswalker.com
                                                           myoungjohn@joneswalker.com

                                             AND

                                             ___/s/ Grady S. Hurley__ ___________________
                                             GRADY S. HURLEY (La. Bar #13913)
                                             JEANNE L. AMY (La. Bar #37012)
                                             JONES WALKER LLP
                                             201 St. Charles Avenue - 48th Floor
                                             New Orleans, Louisiana 70170-5100
                                             Telephone:     (504) 582-8224
                                             Facsimile:     (504) 589-8224
                                             Email: ghurley@joneswalker.com
                                                     jamy@joneswalker.com

                                             Counsel for Martin Energy Services LLC


{N3925064.1}
                                                6
